         Case 1:19-cv-01675-SDA Document 25 Filed 05/28/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Rafael Marin,                                                        5/28/2019

                                 Plaintiff,
                                                            1:19-cv-01675 (SDA)
                   -against-
                                                            ORDER
 P.H.A.J. Inc. d/b/a Sussex Wine & Spirits and
 Jordan Garfinkel,

                                Defendants.



STEWART D. AARON, United States Magistrate Judge:

       This case contains claims under the Fair Labor Standards Act. On May 16, 2019 an Order

was issued on the parties’ consent referring disposition of this matter to the undersigned

pursuant to 28 U.S.C. § 636(c). (ECF No. 23.) On May 24, 2019 the parties submitted their

proposed settlement agreement. (ECF No. 24.) Having reviewed the proposed settlement, the

Court finds that it is fair and reasonable. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d

199 (2d Cir. 2015). The settlement is approved.

       Accordingly, this action is dismissed with prejudice and without costs except as may be

stated in the settlement agreement.

SO ORDERED.

DATED:        New York, New York
              May 28, 2019

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
